Title: Louisa Catherine Adams to Thomas Boylston Adams, 6 October 1798
From: Adams, Louisa Catherine
To: Adams, Thomas Boylston


          
            Berlin October 6th 1798
          
          You cannot concieve Mr. Adams’s disappointment on opening your letter and finding it directed to me I was so agreeably surprized that I absolutely kissed it. would to heaven we could have you back again I did not think I should have felt the loss of your society so much but we really are not like the same family as for your brother I never saw him so much affected at anything in my life I fear it will be a long time before he becomes reconciled to your departure. he seldom mentions you without tears in his eyes I flatter myself it will not be long ere we meet again though Mr: A. has not written to be recalled as I told you. he burnt the letter to oblige me I hope some fortunate circumstance will happen to enable him to return home without the necessity of writing to be recalled—
          I will not trouble you any longer with my nonsense as I know you had rather be excused from recieving any letters from me—
          I have only seen Bell Brown since you left us I wont tell you how much she grieves at the absence of a certain person for fear they should be vain she has desired me to recall her to your remembrance with the rest of the family. Odieu and believe me your truly affectionate Sister
          
            Louisa C. Adams
          
        